Citation Nr: 1817035	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  090-47 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.   


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1979 to November 1999.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of that hearing is of record.  

Service connection for asthma and lung disability were denied in a November 2008 rating decision.  In March 2011, the Board remanded the issues of entitlement to service connection for asthma and lung disability in pertinent part for a VA examination.  The Board again remanded in April 2013 for proper compliance with its March 2011 remand directives.  In its July 2014 decision, the Board denied the claims for service connection for a lung disorder and asthma.  Upon appeal by the Veteran, the Court of Appeals for Veterans Claims (Court), pursuant to an April 2015 Joint Motion for Remand (JMR), vacated the July 2014 decision and remanded the appeal.  

In July 2015, the Board in turn remanded the claims in accordance with the April 2015 Court remand.  VA examinations were obtained and the claim for service connection for a lung disorder was granted in an October 2015 rating decision, with a 100 percent evaluation.  That claim is no longer in appellate status.  See Schoen v. Brown, 6 Vet. App. 456, 457 (1994).  However, service connection for asthma was again stated as denied in an October 2015 Supplemental Statement of the Case (SSOC) and the Veteran appealed to the Board.  Following the Board's June 2016 decision denying the claim for asthma, the Veteran once again appealed to the Court, which in September 2017 vacated the Board's June 2016 decision and remanded the matter to the Board for readjudication.  It is once more before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) (formerly Virtual VA) electronic claims files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2017 remand, the Court stated 

In its July 2015 remand order, the Board appears to have found that the appellant had asthma when it remanded the matter requesting an opinion of whether the appellant's "current respiratory disability including asthma and interstitial lung disease" were related to service.  R. at 118 (emphasis added).  This appears to be a favorable and therefore protected finding [citation omitted].  It is therefore unclear how the October 2015 VA examination that found that the appellant did not have asthma complied with the Board's July 2015 remand instructions.  Remand is required for the Board to provide an adequate statement of reasons or bases for whether the October 2015 VA examination complied with the July 2015 remand instructions [citation omitted].

Memorandum Decision, No. 16-3139, September 28, 2017.

The Board is compelled to point out that the Court's understanding of the Board's July 2015 remand directive, quoted above, is at variance with its own.  "Current respiratory disability" was chosen as the encompassing category; asthma and interstitial lung disease identified merely as tentative subsets.  Nothing in the Board's language should have been construed as a finding----favorable, protected or otherwise.   
   
Nonetheless, to avoid further misinterpretations, the Board will remand the matter yet again with directives which will instruct the examiner to bring to bear precision and fullness in stating findings and opinions pertaining to asthma.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and, if necessary, his representative for information pertaining to any current treatment for asthma at any VA facility and by any private treatment provider.    

Obtain any records pertaining to those treatments not yet associated with the claims file and associate them with the claims file.  The assistance of the Veteran's representative and/or that of the Veteran should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records have been obtained and associated with the claims file, but whether or not records are obtained, arrange for the October 2015 VA examiner or, if unavailable, any similarly qualified VA examiner with the appropriate specialty to produce respiratory findings as they pertain to asthma to produce addenda opinions, based on the October 2015 VA examination findings.   

There should be a review of the entire electronic claims file.  The complete electronic claims file must be made available to the examiner in conjunction with the examination.  The examiner should detail all findings.  If appears necessary to the examiner, all indicated tests should be accomplished and all findings reported in detail.  

In reviewing the record, the examiner should specifically address the February 1989 productive cough, a February 1994 retention examination finding of abnormal lungs due to bilateral inspiratory rales, March 1999 complaints of chest pain, the June 1999 complaints of pain or pressure in the chest and a chronic cough, and the in-service notations indicating that the Veteran was a smoker.  The physician should offer an opinion based on all of the evidence and the opinion should not be based solely on the absence of a diagnosis in service.  The examiner should determine whether any of these symptoms lead to any chronic asthma if found.  If asthma is not found, the medical basis for that determination should be specifically set out and further opinion is not needed.

If asthma is found, the examiner is requested to render an opinion addressing whether is at least as likely as not (a probability of 50 percent or more) that the Veteran's asthma had its onset in service or is otherwise related to service.  The examiner is specifically requested to respond, either affirmatively or negatively, using the elements of language of the requested opinion just stated.

As part of the opinion, the examiner is further requested to provide an accompanying detailed rationale, which explains the clinical basis, found in the record or upon examination, on which the opinion was formed, but not merely citing references and dates in the record.  In the opinion, the examiner should comment on the findings and opinions of other examiners, which appear in the record.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's asthma and lung disorders, including the Veteran's November 2010 Board hearing testimony, the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others, as well as the Veteran's reports to providers, as they appear throughout the record.

Findings should be reconciled with other records on file to the extent possible.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




